
	

114 HR 5503 IH: American Dream Promise Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5503
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Veasey introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to prohibit institutions of higher education from denying
			 students admission on the basis of immigration or naturalization status.
	
	
 1.Short titleThis Act may be cited as the American Dream Promise Act. 2.Prohibition on denial of admission due to immigration or naturalization statusSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)The institution will not deny a student admission at such institution on the basis of the student’s immigration or naturalization status..
		
